DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2020 has been entered.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  unclosed parenthesis in line 5.
Additionally it is unclear where the preamble ends and the body of claims 1 and 19 start (i.e. a transitional phrases from the preamble to body generally includes transitional phrases such as "comprising", "consisting essentially of" and "consisting of",  See MPEP 2111.03 regarding transitional phrases). Appropriate correction is required.

Claim 2 is objected to as it reads “the support grate encompasses several grate elements” (to encompass is to surround), however the specifications, (although using comprises several grate elements. Appropriate correction is required.

Claim 3 objected to because of the following informalities: unclosed parenthesis in line 2. Appropriate correction is required.

Claim 15 objected to because of the following informalities: unclosed parenthesis in line 2. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cleaning device arranged to clean the at least one nozzle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. (see underlined regarding missing content of the specifications)

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms 
Further Paragraphs [0002], [0012] make reference to a claim 1 or to the independent claim. Because the claims are subject to change over the course of prosecution the specifications may not cite to individual claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(“fluid supply device”, “fluid removal device” and “nozzle cleaning device” in claim 1), (“fluid regulating device” in  claim 13), (“a protective device” in claim 14), (“the at configured to clean automatically” in Claim 17), (“fluid supply device” and “fluid removal device” in claim 19).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claim 1, the at least one nozzle cleaning device is arranged to clean the nozzle via at least one nozzle cleaning device as disclosed in the specifications [0058], however Claim 16 cites a further arrangement (“further arranged to clear contaminants” lines 2-3), it is unclear from the specifications beyond the single brush what further arrangement is capable of clearing contaminants.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cleaning brush to move from a parked position into a position for cleaning the at least one nozzle and back again.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While claim 17 states the cleaning device is “configured to clean automatically”, the specifications disclose the function of automation of the cleaning device occurs when (“if necessary” or “as needed” [0058]) however these terms regarding the enablement of automation are not defined and therefore do not enable one of ordinary skill in the art to make the cleaning device functions automated 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claims 1 and 19 recites the broad recitation “A laser processing machine”, followed by “in particular a laser cutting machine” which is the narrowest statement of the range/ limitation set. 
Claims 1 and 19 additionally recites the broad recitation “with a laser processing head” followed by “in particular a laser cutting head” which is the narrowest statement of the range/limitation set. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

In Claims 1 and 19 it is unclear to what specific component(s) (“with” in lines 2, 3, 4 and “which” in line 3 and “latter” in line 8), refer to.
Further regarding claims 1 and 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites (“several grate elements situated parallel and spaced a distance apart relative to each other” in lines 2-4) however it is unclear what the several grate elements are parallel to, and to what specifically “each other” is making reference to.
In Claim 3 it is unclear what specific component (“which” in line 3), refers to.
Claim 4 recites (“at least one fluid supply device is arranged on a separate guide, and can move along the support grate” lines 2-3), however it is unclear what the “separate guide” is separated from, and it is unclear what component can move along the support grate.

In Claim 16 it is unclear how the nozzle cleaning device of claim 1, would not as presented, clear contaminants present on the nozzle as disclosed in claim 16.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: specifically what is “further arrange” to clear contaminants present on the nozzle over the brush of the at least one nozzle cleaning component as disclosed in claim 1.

 Claims 1 and 19 recite the limitations “the direction” and “the operating point” in line 10, and further recites “the fluid supply device and fluid removal device” in lines 4-5, however should read “the at least one fluid supply device and the at least one fluid removal device”.
There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the distance” in line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the alignment" in line 1.  
There is insufficient antecedent basis for this limitation in the claim.
	Claim 14, recites the limitation “the processing operation” in line 3.
There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation “that at least two fluid supply devices” in line 2, however should read “wherein the at least one fluid supply device comprises at least two fluid supply devices,”.
There is insufficient antecedent basis for this limitation in the claim.

The terms “further advantageous” and "preferably" in claim claims 7 and 12 respectively, are relative terms which renders the claims indefinite.  The terms “further advantageous” and "preferably" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In claim 7 it is unclear if the shared line is to be aligned to run parallel to the support plane of the support grate. 
In claim 12 it is unclear if the fluid gas is blown in.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 9 and 11 depend to currently canceled claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Proposed Amendment
Below is a proposed amendment to claim 1 providing an acceptable transition from the preamble and further provides acceptable solution to the applicable 112(b) rejections. 

“A comprising: ;
wherein the support grate defines a support plane configured for supporting a workpiece to be processed; 

wherein the at least one fluid supply device and the at least one fluid removal device are configured to generate a fluid flow under the support plane of the support grate capable of removing 
wherein the at least one fluid supply device is additionally configured for a parallel direction of movement with a movement of the laser cutting head, and 
wherein the at least one fluid supply device further includes at least one nozzle arranged therein or on, said at least one nozzle being configured to move in at least one degree of freedom beyond the parallel direction movement of the fluid supply device that the nozzle is therein or on; 
at least one nozzle cleaning device configured to clean the at least one nozzle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 6, 9, 11, 12, 14 and 15 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 4,441,934) in view of Sukhman (US 2012/0192718)  Schweizer (US 9,505,096), Braune (EP 1772 671 A1), and Hammers (US 9,468,958).

Regarding claim 1, Kawakami discloses (Fig-1-2-3-4-5-9) a plasma processing machine, in particular a plasma cutting machine, with a plasma processing head (plasma cutter (column 2, lines 33-53)), in particular a plasma cutting head (head 5 of 
wherein the fluid supply device and fluid removal device are designed to generate a fluid flow (arrows of air flow shown in figures 4 and 5) under the support plane of the support grate (inlet outet of  12a/12b below 8, shown in figure 3) for removing in particular flue gas and dust (particle removal system (abstract)), characterized in that the at least one fluid supply device can be moved with the laser processing head parallel in a moving direction of the latter (duct 11/12 and plasma cutter 5 are carried by frame 1; figures 1-3, (column 3, lines 32-56)), and the at least one fluid supply device includes at least one nozzle (12b) arranged in or on the at least one fluid supply device (12b in connection to 11, see figure 4).
Kawakami is silent regarding specifically that the material processing system is inclusive of laser processing.
However it is known in the art that fume and material collection systems of plasma and laser based processing systems may be interchangeable (see MPEP 2144.06 II, substituting equivalents known for the same purpose), 
Further Sukhman teaches providing negative/positive pressure filtration around laser or plasma processing systems is within the same scope of the art (laser and plasma cutting interchangeability “the material processing assembly 103 can include any processing tools suitable for processing various target materials, for example… plasma cutting, a gas laser, a solid-state laser, a semiconductor laser, a dye laser, a 
Kawakami does not discuss an inevitable build-up of material occurring in the fume and dust collection system and is silent regarding cleaning means of the undisclosed inevitable build-up of material. 
However the anticipation of a build-up of material in the fume/dust collection and necessity to remove the build-up of material is taught by Schweizer (“To clean the deflector 46” (Column 7, lines 27-46)).
The advantage of providing a build-up removal means to a fume and dust collection system of a laser processing machine, is to “clean” the inevitable build-up of processing material from the fume and dust collection system (Column 7, lines 27-46). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakaimi with Schweizer, by adding to the fume and dust collection system of Kawakimi, the fume and dust collection cleaning capability of Schweizer, to address the inevitable build-up of processing material within the dust and fume collection system.  
Kawakami in view of Schweizer is silent regarding the laser processing machine further comprises at least one nozzle cleaning device arranged to clean the at least one nozzle.
However Braune teaches an automated brush (5) system for removal of processing material specifically from a nozzle (1) effected by processing material build up (brush 5 cleans nozzle 1 of material processing build up; “In the cleaning position the 
The advantage of providing a nozzle cleaning device arranged for cleaning a material processing device, is to mechanically remove built-up of “deposits” from a nozzle portion of a material processing device (Abstract).
Therefore because Schweizer teaches a known problem in the field of laser cutting is cleaning deposits from waste material removal devices, a person having ordinary skill in the art at the time the invention was field would recognize that the nozzles of Kawakami would similarly incur build-up of deposits and require cleaning. 
	Braune teaches a cleaning device for removal of deposits on nozzles.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to incorporate the automated nozzle brushing system of Braune into the device of Kawakami, in order to effectively remove deposits, as described in Schweizer, from the nozzles of Kawakami.
Kawakami does not specifically disclose that the at least one nozzle moves in at least one degree of freedom in relation to the fume and dust collection system.
However an adjustable range of nozzle angles in relation to the fluid supply is obvious to try in view of MPEP 2144.04 V. D. Making adjustable.
Further in regards to making adjustable Hammer teaches (Fig-12-13) an adjustable range of multiple nozzles positioned about a workpiece to improve function of the fume collection system (“In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130.” (column 9, lines 47-67), “The innovations set forth in the disclosure have a number of different facets, and may be used in 
Because Hammers teaches an advantage in providing orientation of nozzles in any manner relative to the fume source may result in an improved fume collection, a person having ordinary skill in the art at the time the invention was filed would recognize that the multiple degrees of freedom of the nozzles of Hammers would similarly provide benefit when exchanged for the affixed position on fluid supply nozzles of Kawakami.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Hammers, by modifying the tracked single degree of freedom nozzle system of Kawakami with the multiple degrees of freedom (in relation to fluid supply) nozzles of Hammers, to provide the blowing portion of the fume collection system with a further degree of desired adjustability in relation to the fume source for improved performance in directed negative/positive flow collection of fumes.

Regarding claim 2, Kawakami discloses the laser processing machine according to claim 1, and further discloses that the support grate encompasses several grate elements (9) situated parallel and spaced a distance (distance between elements 9) apart relative to each other, wherein the at least one fluid supply device is designed to generate fluid flow that runs parallel to the grate elements (shown between figures 2, 3 and 5).

Regarding claim 3, Kawakami discloses the laser processing machine according to claim 1, and further discloses that the at least one fluid supply device and laser processing head are arranged on a shared bridge (1), which can be moved relative to the support grate (best shown in figure one, movement on rails 4).

Regarding claim 5, Kawakami discloses the laser processing machine according to claim 1, and further discloses that the at least one fluid supply device (11) can be adjusted relative to the support plane of the support grate (support grate 7 stationary to rails 4, fluid supply ducts 11 carried by frame 1 which moves on rails 4; figures 1-3, (column 3, lines 32-56)).

Regarding claim 9, Kawakami discloses the laser processing machine according to claim 6, and further discloses that the at least one nozzle is replaceably arranged in or on the at least one fluid supply device (the term “replaceable” without structure gives little weight as most any component can be replaced with an amount of effort, further it would be obvious to make components separable for access to fluid supply ways, see MPEP 2144.04 V. C. Making separable).

Regarding claim 12, Kawakami discloses the laser processing machine according to claim 1, and further discloses that the supplied fluid is a gas, which can be blown in (air is blown, column 4, lines 8-18), and further blown in pulsed (it is known in the art that radial/axial fans are most efficient over centrifugal fans, it is known in the art that radial/axial fans create pulses).

Regarding claim 11, the laser processing machine according to claim 6, but is silent regarding that the alignment of the at least one nozzle can be set relative to the at least one fluid supply device.
However Hammers teaches the alignment of the at least one nozzle (132) can be set relative to the at least one fluid supply device (positive flow nozzle (132) can be set relative to the at least one positive pressure and or negative pressure air flow devices/sources “For example, FIGS. 12 and 13 illustrate variations in which multiple shrouds or nozzles may be used for positive pressure air flow and/or negative pressure air flow”… “In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130.” (column 9, lines 47-67)).
The advantage of providing a fluid supply nozzle that can be set relative to the negative pressure source in a material processing device, is to place the blower nozzle of the fume collection system in any desired manner around the fume source that would results in improve collection of fumes, (“nozzles 132 may be positioned in any desired manner around a source 130.” (Column 9, lines 47-67). “The innovations set forth in the disclosure have a number of different facets, and may be used in conjunction with one another to obtain particular synergies and advantages” (Brief Description)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Hammers, by adding to the single degree of freedom track based fluid supply with affixed stationary nozzles of Kawakami, the multiple degrees of freedom nozzles relative to fluid supply of Hammers, 

Regarding claim 14, Kawakami discloses the laser processing machine according to claim 1, and further discloses (Fig-11-12) that a protective device (22, 23, 24, 25) for at least partially protecting at least the at least one fluid supply device against residue that accumulates during the processing operation (dust collector, column 5, lines 1-11).

Regarding claim 16, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding wherein the at least one nozzle cleaning device is further arranged to clear contaminants present on the nozzle.
However Braune teaches wherein the at least one nozzle cleaning device (brush 5) is further arranged to clear contaminants present on the nozzle (brush cleans built up contaminates from the processing machine “bristles engage on the underneath and wall of the interior of the nozzle to mechanically remove the deposits thereon” (Abstract)).
The advantage of the at least one nozzle cleaning device being further arranged to clear contaminants present on the nozzle, is to provide a means of clearing built up contaminates from a nozzle in a material processing machine (Abstract).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Kawakami with Braune, by adding to the nozzle cleaning system of Kawakami, the nozzle contaminate clearing system of 

Regarding claim 17, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding wherein the at least one nozzle cleaning device is configured to clean automatically.
However automating a manual activity is obvious to try, see MPEP 2144.04 III. 	Further Schweizer in view of the nozzle cleaning system as modified by Braune, teaches wherein the at least one nozzle cleaning device is configured to clean automatically (waste management of material processing debris may be automated “The suction slide can thus be cleaned in an automated manner” (column 3, lines 8-13)).
The advantage of automating the cleaning process, is to provide automation to a cleaning feature (column 3, lines 8-13).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami, as already modified by Braune, further with Schweizer, by adding to the nozzle cleaning method of Kawakami, the automated cleaning feature of Braune, to automate the cleaning process. 

Regarding claim 18, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding wherein the at least one nozzle cleaning device comprises at least one brush and the nozzle cleaning device is configured to move the at least one brush between a parked position to a cleaning position.

The advantage of moving the brush to the nozzle, is to provide a means of cleaning a nozzle from debris of a material processing system “In the cleaning position the non metal bristles engage on the underneath and wall of the interior of the nozzle to mechanically remove the deposits thereon.” (Abstract).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Kawakami with Braune, by adding to the nozzle cleaning system of Kawakami, the parked to cleaning positioned cleaning brush system of Braune, to provide a means of cleaning a nozzle from debris of a material processing system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami Sukhman, Schweizer, Braune, and Hammers and in further view of and in further view of Reist (US 2005/0140071).

Regarding claim 4, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding the at least one fluid supply device is arranged on a separate guide, and can move along the support grate.
However Reist, in view of Kawakami’s single carriage having both fluid supply and fluid removal, teaches (Fig-1) characterized in that the at least one fluid supply device (32) is arranged on a separate guide (44), and can move along the support grate.
The advantage of characterized in that the at least one fluid supply device is arranged on a separate guide, and can move along the support grate, is to provide fume removal flow aligned with cutting head in alternative axis to cutting gantry and reduce space requirement for device [0028-0029].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Kawakami with Reist, by replacing the air flow on cutting gantry of Kawakami with the air flow on own gantry, to provide fume removal flow aligned with cutting head in alternative axis to cutting gantry and reduce space requirement for device. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman, Schweizer, Braune, and Hammers and in further view of Yamaguchi (US 6,664,495) and Ding (NPL).

Regarding claim 7, Kawakami discloses the laser processing machine according to claim 1, and further discloses (Fig-9), wherein it is further advantageous that the 
Kawakami is silent regarding characterized in that the at least one fluid supply device exhibits several nozzles arranged one next to the other, wherein several of the nozzles are arranged on a shared line.
However it is known in the art of fume collection that increasing the number of fluid flow outlets distributes fluid flow more evenly thereby decreasing turbulence and is therefore obvious to try under MPEP 2144.05 II Routine optimization and 2144.04 VI Duplication of Parts. 
Further Yamaguchi teaches that a known problem in the field of fume collection under the processing plane is turbulence “disturbance in the current of the exhaust gas inside the exhaust chamber to cause an eddy and stagnation. Accordingly, a favorable dust collecting effect cannot be obtained” (background).
Accordingly a person having ordinary skill in the art at the time the invention was filed would recognize that the single positive pressure nozzle system of Kawakami would similarly be subject to turbulence. 
Ding teaches (Fig-3) increasing the number of guiding structures of fluid flow device decreases lateral velocities therby reducing turbulence (“reduce large scale turbulence by reducing the lateral velocities.” (page 100, first paragraph second column) see flow after honeycomb in figure 3 below).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Ding, by increasing nozzle 

    PNG
    media_image1.png
    555
    608
    media_image1.png
    Greyscale


Regarding claim 8, Kawakami discloses the laser processing machine according to claim 7, but does not disclose characterized in that the several nozzles arranged one next to the other are spaced apart a distance (a) that is less than the distance between the grate elements.
However it is known in the art of fume collection that increasing the number of fluid flow outlets distributes fluid flow more evenly thereby decreasing turbulence and is therefore obvious to try under MPEP 2144.05 II Routine optimization and 2144.04 VI Duplication of Parts. 
Further Yamaguchi teaches that a known problem in the field of fume collection under the processing plane is turbulence “disturbance in the current of the exhaust gas 
Accordingly a person having ordinary skill in the art at the time the invention was filed would recognize that the nozzle system of Kawakami would similarly be subject to turbulence. 
Ding teaches (Fig-3) increasing the number of guiding structures of fluid flow device decreases lateral velocities therby reducing turbulence “reduce large scale turbulence by reducing the lateral velocities. In addition, the length-to-diameter ratio had to be greater than eight to reduce the turbulence.” (page 100, first paragraph second column).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Ding, by increasing the laminar flow properties as necessitated by Yamaguchi, through the restriction of lateral flow by means of increases flow guidance density as taught by Ding. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami Sukhman, Schweizer, Braune, and Hammers and in further view of Schuepstuhl (US 5,624,309).

Regarding claim 13, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding that at least one fluid regulating device is provided for regulating the fluid pressure and/or fluid flow rate.

The advantage of at least one fluid regulating device is provided for regulating the fluid pressure and/or fluid flow rate, is to provide adjustability of the positive pressure in relation to maintaining a greater flowing of the negative pressure in response to fume containment “Preferably, the extraction of air mass from the cavity 50 slightly exceeds the supply of air mass moved by the nozzles 68 in order to maintain a slightly negative or suction pressure” (column 5, lines 29-49).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Kawakami with Schuepstuhl, by adding to the blower system of Kawakami the variable blower system of Schuepstuhl, to provide adjustability of the positive pressure for maintaining a greater flowing of the negative pressure in response to fume containment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman, Schweizer, Braune, and Hammers and in further view of Allen (US 4987630).

Regarding claim 15, Kawakami discloses the laser processing machine according to claim 1, but is silent regarding that at least two fluid supply devices are provided, which are situated one opposite the other and offset relative to each other, or 
However Allen teaches (Fig-1) two fluid supply devices (26), which are situated one opposite the other (see figure 1).
The advantage of having more than one fluid supply device, is to provide a plurality of air curtains with a converging zone at contamination source thus restricting particles to suspension before exiting said suspended particles via a central negative pressure source (“the air curtain units 26 are spaced apart in such a manner as to provide air curtain 27 having converging air flows… The flow of air from the air curtains units 27 blows dust and other foreign particles off… the fans 30 draw air (which contains the suspended particles of dust or other foreign particles) from the housing” (column 2, lines 44-67)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Allen, by adding to the singular sided moving fluid supply of Kawakami, the opposite each other fluid supplies of Allen, to provide a plurality of air curtains with a converging zone at contamination source thus restricting particles to suspension before exiting said suspended particles via a central negative pressure source.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Spencer H. Kirkwood/           Examiner, Art Unit 3761         

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726